DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/30/2019, 1/31/2020, 5/20/2020, 3/12/2021 and 5/11/2021 were considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, 5, 16-18, and 21-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lemoff et al. (US 2018/0224671), (of record).
Regarding Claim 1, Lemoff discloses a scleral contact lens that mounts to a sclera of an eye (Fig. 5A, contact lens structure 500 capable to mount on a sclera of an eye, figure 5A, paragraph 0052), comprising: 

a gas-permeable covering having an inner surface that covers at least a portion of the outer surface of the core (inner surface of the outer layer 502 and covers the core's 504 outer surface), the covering’s inner surface and the core’s outer surface forming an interstitial cavity therebetween that receives oxygen from the external environment through the gas-permeable covering (inner surface of the outer layer 502 and covers the core's 504 outer surface forms an outer air gap 512, air gap 512 receives oxygen from external environment and is diffused through outer layer 502, paragraphs 0053-0054); 
wherein at least one of the core’s outer surface and the covering’s inner surface comprises a patterned structure (Fig. 5A, core 504 contains air shafts 514 the boundaries with core 504 providing a patterned structure, which are traversing the core from the outer air gap 512 and inner air gap 516, figure 5A, paragraph 0056), the patterned structure has a plurality of recesses interspersed with a plurality of supports (Fig. 5A, and Fig. 3. air shafts 514, the outer portions of 504 being the supports), the core and covering contact each other at the supports (Fig. 5A, the core 504 and outer layer 502 contact each other by way of the glue dam 519 and the glue layer 508), and the recesses form the interstitial cavity (Fig. 5A, and Fig. 3. air shafts 514 are connected to 512 and 516 which are interstitial cavities).
Regarding Claim 4, Lemoff discloses as is set forth and further discloses wherein the core’s outer surface comprises the patterned structure (Fig. 5A, core 504 
Regarding Claim 5, Lemoff discloses as is set forth and further discloses wherein, for a region of the covering facing the patterned structure, the covering has an average thickness of not more than 100μm (Paragraph 0038, Fig. 2A, outer layer is between 10 μm and 300 μm).
Regarding Claim 16 Lemoff discloses as is set forth and further discloses wherein the core has an inner surface (Fig. 5A, bottom of 504) that faces inwards towards a cornea of the eye (Fig. 5A, bottom of 504 faces toward tear fluid layer 520), and the scleral contact lens further comprises:
a gas-permeable inner covering under the core’s inner surface (Fig. 5A, inner layer 506) and disposed over the cornea of the eye, the inner covering and the core’s inner surface forming a second interstitial cavity therebetween (Fig. 5A, inner air gap 516) that passes oxygen to the cornea of the eye through the gas-permeable inner covering;
wherein the core has air paths for flow of oxygen through the core between the two interstitial cavities (Fig. 5A, air shaft 514 connects the inner air gap 516 and the outer air gap 512, Paragraphs 0052-0057).
Regarding Claim 17 Lemoff discloses as is set forth and further discloses wherein the core carries an electronic payload (Fig. 1, femtoprojector 114, Paragraph 0026).
Regarding Claim 18 Lemoff discloses as is set forth and further discloses wherein the electronic payload comprises a femtoprojector that projects images onto a retina of the eye (Fig. 1, femtoprojector 114, Paragraph 0026).
Regarding Claim 21, Lemoff discloses a contact lens mountable on an eye (Fig. 5A, contact lens structure 500 capable to mount on a sclera of an eye, figure 5A, paragraph 0052), the lens comprising:
a core having an outer surface that faces outwards, away from the eye (Fig. 5A, core 504 having an outer surface that exists between the core 504 and the outer air gap 512, figure 5A, paragraphs 0052-0053), and an inner surface that faces inwards (Fig. 5A, core 504 having an outer surface that exists between the core 504 and the inner air gap 516, figure 5A, paragraphs 0052-0053), towards the eye;
a gas-permeable outer covering having an inner surface that covers at least a portion of the outer surface of the core (inner surface of the outer layer 502 and covers the core's 504 outer surface), the outer covering’s inner surface and the core’s outer surface forming a first interstitial cavity therebetween that receives oxygen from surrounding air through the gas-permeable outer covering (inner surface of the outer layer 502 and covers the core's 504 outer surface forms an outer air gap 512, air gap 512 receives oxygen from external environment and is diffused through outer layer 502, paragraphs 0053-0054);
a gas permeable inner covering (Fig. 5A, inner layer 506) that covers at least a portion of the core’s inner surface, the inner covering and the core’s inner surface forming a second interstitial cavity therebetween (Fig. 5A, inner air gap 516) that passes oxygen to the eye through the gas-permeable inner covering; and at least one air path 
wherein at least one of the core’s outer surface and the outer covering’s inner surface comprises a plurality of recesses (Fig. 5A, core 504 contains air shafts 514 the boundaries with core 504 providing a patterned structure, which are traversing the core from the outer air gap 512 and inner air gap 516, figure 5A, paragraph 0056) interspersed with a plurality of supports (Fig. 5A, and Fig. 3. air shafts 514, the outer portions of 504 being the supports), the core and the outer covering contacting each other at the supports (Fig. 5A, the core 504 and outer layer 502 contact each other by way of the glue dam 519 and the glue layer 508), and the recesses forming the first interstitial cavity (Fig. 5A, and Fig. 3. air shafts 514 are connected to 512 and 516 which are interstitial cavities).
Regarding Claim 22 Lemoff discloses as is set forth and further discloses wherein the core carries a payload (Fig. 1, femtoprojector 114, Paragraph 0026).
Regarding Claim 23 Lemoff discloses as is set forth and further discloses wherein the payload comprises a femtoprojector (Fig. 1, femtoprojector 114, Paragraph 0026).
Allowable Subject Matter
Claims 2-3, 6-9, 10-15, 19, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
with respect to the allowable subject matter, none of the prior art either alone or in combination disclose or teach of the claimed combination of limitations to warrant a rejection under 35 USC 102 or 103.
Specifically, with respect to claim 2, none of the prior art either alone or in combination disclose or teach of a scleral contact lens including, as the distinguishing feature(s) in combination with the other limitations wherein the covering’s inner surface comprises the patterned structure.
Specifically, with respect to claim 6, none of the prior art either alone or in combination disclose or teach of a scleral contact lens including, as the distinguishing feature(s) in combination with the other limitations wherein the patterned structure comprises a pattern of blind holes.
Specifically, with respect to claim 10, none of the prior art either alone or in combination disclose or teach of a scleral contact lens including, as the distinguishing feature(s) in combination with the other limitations wherein the patterned structure comprises a plurality of grooves.
Specifically, with respect to claim 11, none of the prior art either alone or in combination disclose or teach of a scleral contact lens including, as the distinguishing feature(s) in combination with the other limitations wherein the patterned structure comprises a plurality of concentric grooves.
Specifically, with respect to claim 12, none of the prior art either alone or in combination disclose or teach of a scleral contact lens including, as the distinguishing 2.
Specifically, with respect to claim 13, none of the prior art either alone or in combination disclose or teach of a scleral contact lens including, as the distinguishing feature(s) in combination with the other limitations wherein a distance to a nearest support does not exceed 0.5 mm for any point in the interstitial cavity.
Specifically, with respect to claim 14, none of the prior art either alone or in combination disclose or teach of a scleral contact lens including, as the distinguishing feature(s) in combination with the other limitations wherein the covering has an annular shape with an area of not more than 100mm2.
Specifically, with respect to claim 15, none of the prior art either alone or in combination disclose or teach of a scleral contact lens including, as the distinguishing feature(s) in combination with the other limitations wherein the covering has an annular shape with a width of not more than 3 mm.
Specifically, with respect to claim 19, none of the prior art either alone or in combination disclose or teach of a scleral contact lens including, as the distinguishing feature(s) in combination with the other limitations wherein an outer surface of the covering and the inner surface of the covering are coated with a hydrophilic material onfigured to preserve gas-permeability of the covering.
Specifically, with respect to claim 20, none of the prior art either alone or in combination disclose or teach of a scleral contact lens including, as the distinguishing feature(s) in combination with the other limitations wherein a portion of the core not covered by the covering is coated with a hydrophilic material.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM R ALEXANDER whose telephone number is (571)270-7656. The examiner can normally be reached M-F 8:30 AM- 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM R ALEXANDER/Primary Examiner, Art Unit 2872